Citation Nr: 1634042	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  13-29 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip disorder, to include as secondary to service-connected left knee injury with arthritis.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left hip disorder, to include as secondary to service-connected left knee injury with arthritis.  

3.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected left knee injury with arthritis.  

4.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected left knee injury with arthritis.  

5.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected left knee injury with arthritis.  

6.  Entitlement to service connection for a scar on top of the scalp.  
REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and His Stepson


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy from February 1970 to August 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007, December 2008, and August 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Louis, Missouri and New Orleans, Louisiana.  The RO in New Orleans certified this case to the Board on appeal.  

In May 2016, the Veteran testified at a Central Office Hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

Although the RO indicated the claims of entitlement to service connection for right knee and bilateral hip disorders stemmed from a February 2010 rating decision, the Board notes that the Veteran submitted an October 2007 Shreveport VA Medical Center (VAMC) physical therapy consultation report and attended a May 2008 VA examination, within one year of the December 2007 rating decision noted above.  That December 2007 rating decision denied entitlement to service connection for the Veteran's right knee and left hip.  In December 2008, the RO reviewed this new evidence, continued the denials of service connection for the right knee and left hip, and further denied service connection for the Veteran's right hip.  Within one year of that December 2008 rating decision, the Veteran submitted an August 2009 Alexandria VAMC orthopedic surgery consultation report and attended an October 2009 VA examination.  The RO reviewed this new evidence in a November 2009 rating decision, continuing the denials of service connection for right knee and bilateral hip disorders.  The Veteran had submitted private treatment records from Dr. JDD of the Orthopedic Center of Louisiana in October 2009, but the RO had not reviewed that evidence in the November 2009 rating decision.  The RO issued the February 2010 rating decision to review those private treatment records, and the Veteran appealed with a March 2010 notice of disagreement, within one year of both the November 2009 and February 2010 rating decisions.  

Applicable regulations provide that evidence received within the one-year period prior to a rating decision becoming final is to be considered as having been received in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  In such situations, the applicable rating action will not become final, and any subsequent decision based on such evidence will effectively be considered as part of the original claim.  Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  As such, the December 2007, December 2008, and November 2009 rating decisions did not become final.  Accordingly, the Veteran's claims for his right knee and left hip stem from that December 2007 rating decision and the claim for his right hip stems from the December 2008 rating decision.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

Additionally, as the Veteran's appeal for his right knee stems from the December 2007 rating decision, and no prior rating decision has ever adjudicated that issue, there is no need for new and material evidence with regard for that claim.  The Board will consider the issue of entitlement to service connection for a right knee disorder on the merits.  38 C.F.R. § 3.156

Further, as the appeal for each hip stems from separate rating decisions, the left hip from the December 2007 rating decision and the right hip from the December 2008 rating decision, and the prior final rating decisions denying service connection for each hip are also separate rating decisions, the left hip in July 2004 and the right hip as part of a claim for both hips in November 2002, the Board concludes that bifurcating the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hip disorder into separate the issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for each hip is the most proper way to handle the appeal.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces).  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into account the existence of this electronic record.  The Veteran's Virtual VA file includes additional VA treatment records, and the RO considered these records in the October 2015 statement of the case (SOC) and supplemental statement of the case (SSOC).  All other documents in Virtual VA are duplicative of those in VBMS, or not relevant to the issues on appeal.

At the May 2016 hearing, subsequent to the RO's October 2015 SOC and SSOC, the Veteran submitted medical research, additional private treatment records, and lay statements in support of his claim.  The Veteran also submitted a waiver of the medical research, private treatment records, and lay statements, allowing the Board's initial review of this new evidence.  38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The claim for service connection for a right hip disorder was previously considered and denied by the RO in February 1994 and November 2002 as part of claims of entitlement to service connection for a bilateral hip disorder.  The Veteran was informed of each of those decisions and of his appellate rights, but he did not appeal or file new evidence within one year.  

2.  The claim for service connection for a left hip disorder was previously considered and denied by the RO in a February 1994 and November 2002 as part of claims of entitlement to service connection for a bilateral hips disorder, and denied again as a left hip disorder in a July 2004 rating decision.  The Veteran was informed of each of those decisions and of his appellate rights, but he did not appeal or file new evidence within one year.  

3.  The evidence received since the November 2002 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial and relates to an unestablished fact necessary to substantiate the claim for service connection for a right hip disorder.  

4.  The evidence received since the July 2004 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial and relates to an unestablished fact necessary to substantiate the claim for service connection for a left hip disorder.  

5.  The Veteran's right hip disorder is due to his service-connected left knee injury with arthritis.  

6.  The Veteran's left hip disorder is due to his service-connected left knee injury with arthritis.  

7.  The Veteran's right knee disorder is due to his service-connected left knee injury with arthritis.  

8.  The Veteran did not sustain an in-service head wound that left a scar on the top of his scalp.  



CONCLUSIONS OF LAW

1.  The November 2002 rating decision denying service connection for a bilateral hip disorder is final.  38 U.S.C.A. § 7105(c) (West 2000); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2002).  

2.  The July 2004 rating decision denying service connection for a left hip disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2003).  

3.  The evidence received since the November 2002 rating decision is new and material, and the claim for service connection for a right hip disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  

4.  The evidence received since the July 2004 rating decision is new and material, and the claim for service connection for a left hip disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  

5.  The Veteran's right hip left disorder is due to his service-connected left knee injury with arthritis.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326 (2016).  

6.  The Veteran's left hip disorder is due to his service-connected left knee injury with arthritis.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326 (2016).  

7.  The Veteran's right knee disorder is due to his service-connected left knee injury with arthritis.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326 (2016).  

8.  The criteria for the establishment of entitlement to service connection for a scar on top of the scalp have not been met.  38 U.S.C.A. §§ 1110, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein with regard to the grants of service connection for the Veteran's hips and right knee disorders, the Board finds that further discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is not required at this time as those issues.  

However, with regard to the Veteran's claims of entitlement to service connection for a scar on the top of his scalp, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VA satisfied its duty to notify the Veteran.  The record reflects that following the Veteran's October 2011 claim of entitlement to service connection for a scar on top of his scalp, and prior to the initial adjudication of that claim in August 2013, the RO mailed the Veteran a letter in January 2012 fully addressing all notice elements.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs), pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the STRs have clearly been of record since at least a February 1994 rating decision which reviewed them.  The RO also obtained VA outpatient treatment records, and the Veteran has submitted private treatment records.  The Veteran further submitted lay statements, arguments by his representative, and his May 2016 testimony.  Neither the Veteran nor his representative has identified any outstanding records that are pertinent to the claims being decided herein that have not already been requested or obtained.  

With regard to the Veteran's scar on top of his scalp, the Veteran has never reported any treatment, whether private or through the VA Healthcare system, that is relevant to this claim.  The Veteran specified in his May 2016 hearing testimony that he received stitches for this laceration in sick bay at the time of the injury, and his service treatment records are available in his electronic claims file.  

The Veteran has not had a VA examination in connection with his claim of entitlement to service connection for a scar on top of his head.  However, the duty to assist only requires an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes an event, injury or disease in service, or a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  As will be discussed in greater detail below, the Board concludes that the evidence weighs against the finding of an event or injury in service pertaining to the Veteran's scalp.  Therefore, the duty to assist with regard to providing a VA examination has not been triggered for this claim.  

As previously noted, the Veteran was also afforded an opportunity to present testimony at a hearing before the Board.  A VLJ who chairs a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103(c)(2).  In this case, the VLJ set forth the issue to be discussed at the opening of the hearing, and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing provided the Veteran the opportunity to address the elements necessary to substantiate each of his claims.  The Veteran offered testimony regarding an in-service fall off of a ladder, causing a laceration to his head.  He further testified that this laceration required stitches.  When asked about anyone who knew him at that time or shortly after separation from service, the Veteran conceded that he would not be able to obtain a statement from anyone who knew him during service or immediately following his service regarding the in-service injury or long-standing scar on top of his scalp.  Through this testimony and questioning by his representative, the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  Specifically, the Veteran discussed his in-service injury and the extent of his current scar.  As such, the Board finds compliance with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant, 23 Vet. App. at 492.

The Board finds the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

New and Material Evidence

Pursuant to 38 U.S.C.A. § 5108 (West 2014), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  

In a February 1994 rating decision, the RO previously considered and denied the Veteran's February 1993 claim for service connection for a bilateral hip disorder.  The RO notified the Veteran of the February 1994 rating decision later that month, finding no nexus between the Veteran's service-connected left knee and either of his hip disorders.  The Veteran did not initiate an appeal.  Nevertheless, he filed an application to reopen that claim in September 2002, and the RO administratively denied that claim in November 2002.  The RO notified the Veteran of that administrative denial in December 2002, explaining that there had been no response to their September 2002 letter requesting new and material evidence sufficient to reopen the claim.  Therefore, the November 2002 decision is final.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2016).  Again, the Veteran did not initiate an appeal.  

The Veteran sought to reopen his claim for service connection for a left hip disorder in September 2003.  The RO continued its denial of his claim in a July 2004 rating decision, finding no new and material evidence sufficient to reopen the claim.  Again, RO notified the Veteran of that rating decision, but the Veteran did not did not initiate an appeal or file any evidence within one year.  Therefore, the July 2004 rating decision is also final.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2016).  

In August 2007, the Veteran filed an application to reopen his claim for service connection for a left hip disorder.  The RO denied that claim in the December 2007 rating decision on appeal, citing the lack of new and material evidence sufficient to reopen the previously denied claim.  Shortly thereafter, the RO reopened the claim for each hip in the December 2008 rating decision on appeal, but denied service connection on the merits.  Nevertheless, the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

Originally, the RO denied service connection for both of the Veteran's hips in a February 1994 rating decision, finding no nexus between the Veteran's service-connected left knee disability and his left hip osteoarthritis.  The RO noted the diagnosis for left hip osteoarthritis at the September 1993 VA examination, but that examiner could not opine as to the etiology of osteoarthritis in his October 1993 addendum opinion.  The RO denied both hips again in the November 2002 administrative decision and the left hip in the July 2004 rating decision, finding no new and material evidence sufficient to reopen the claims.  The Veteran underwent a further examination in September 2002, but that examiner did not address the etiology of the Veteran's osteoarthritis.  

As discussed above, since the November 2002 and July 2004 rating decisions, the Veteran has submitted an October 2007 Shreveport VAMC physical therapy consultation report and an August 2009 Alexandria VAMC orthopedic surgery consultation report.  Each of these medical records suggests the relationship between the Veteran's service-connected left knee and his hips based on the limp favoring his service-connected left knee.  As such, the evidence reflects a nexus between the Veteran's service-connected left knee and his hips.  Accordingly, the Board concludes that new and material evidence has been presented to reopen the Veteran's previously denied claims for service connection for each hip.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Therefore, the Board finds that new and material evidence has been submitted to reopen the Veteran's previously denied claims of entitlement to service connection for right and left hip disorders.  

Service Connection

The Veteran had consistently attributed the degenerative joint disease of his right knee, degenerative joint disease of right hip, and osteoarthritis of the left hip to the limp that he walks with to favor his service-connected left knee injury with arthritis.  The Veteran has also reported an in-service fall from a ladder, causing a head injury necessitating stitches as the cause of a scar on the top of his scalp.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Finally, a disability can be service-connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  In short, establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. See 38 C.F.R. § 3.310; see also Allen, 7 Vet. App. at 439.  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

I. Left Hip

As discussed above, the Veteran has consistently claimed secondary service connection for his left hip disorder as due to the limp he walks with to compensate for his service-connected left knee.  The Veteran has received service-connected compensation benefits for his left knee since his separation from service in August 1972.  Additionally, the Veteran has been diagnosed with degenerative changes of the left hip based on August 1988 X-rays.  Therefore, the only remaining question is if the Veteran's limp associated with his service-connected left knee has caused or aggravated the degenerative changes to his left hip.  

The Veteran has had several orthopedic VA examinations in connection with his service-connected left knee.  VA examinations in September 1993, May 2008, and October 2009 also addressed his left hip.  The September 1993 examiner assessed the degenerative changes in the Veteran's left hip as osteoarthritis, but did not offer an etiology for this diagnosis.  In an October 1993 addendum opinion, that examiner still offered no opinion on the etiology of the Veteran's left hip osteoarthritis.  

In May 2008, an examiner diagnosed degenerative joint disease of the bilateral hips, bilateral knees, and left hand.  The examiner opined that the Veteran's obesity rather than his service-connected left knee had caused his degenerative joint disease in the hips, right knee, and other distant locations such as the hand.  While the examiner explained that the additional weight caused increased wear and tear, he did not explain how the additional weight had caused increased strain on non-weight bearing joints.  The examiner further failed to discuss the limp created by the Veteran's service-connected left knee, as is documented in the contemporaneous VA treatment records (Shreveport VAMC in October 2007 and Alexandria VAMC in July 2009).  

The most recent VA examination addressing the Veteran's left hip was in October 2009.  That examiner noted an antalgic gait, but ultimately concluded that the Veteran's service-connected left knee had not caused the right knee or bilateral hip degenerative joint disease.  The examiner supported this conclusion by citing the Veteran's weight gain and the onset of right knee and hip pain ten years prior.  However, the Board finds that the examination is based on an inaccurate factual premise, as X-rays show left hip degenerative changes in August 1988, over 20 years prior to the October 2009 examination, and right knee degenerative changes in January 1994, nearly 15 years prior to the October 2009 VA examination.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based upon an inaccurate factual premise has no probative value).  

The VA treatment records include two opinions as well.  A physician's assistant offered the opinion that favoring the left knee over the years had caused osteoarthritis of the hips and right knee in an August 2009 orthopedic surgery consultation report.  Additionally, an October 2007 physical therapist explained the mechanics of the Veteran's limp in detail.  She described that the Veteran has complete loss of patellar mobility in his left knee, and uses his adductors to advance the leg, thereby externally rotating at the hip, and causing external rotational tightness in the left hip.  The physical therapist further considered the Veteran's weight, but did not list his weight as affecting his limp.  Rather, she only noted that it made the physical therapy exercises difficult for him.  

The law is clear that it is the Board's duty to assess the credibility and probative value of evidence, and provided that it offers an adequate statement of reasons and bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a particular independent medical expert's opinion for its reasons and bases where the expert has fairly considered the material evidence of record).  The Board, of course, is not free to reject medical evidence on the basis of its own unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. App. 332 (1995).

Based on the foregoing, the Board attaches greater probative weight to the October 2007 physical therapist's report and August 2009 orthopedic surgery consultation report than to the VA examiners' opinions.  The September 1993 VA examiner offered no opinion regarding the etiology of osteoarthritis, and the May 2008 examiner did not address the limp caused by the Veteran's service-connected left knee.  Additionally, the October 2009 VA examiner based his opinion on an inaccurate and incomplete factual premise.  See Reonal, 5 Vet. App. at 461.  Therefore, the Board finds that the October 2007 physical therapist's report and August 2009 orthopedic surgery consultation report outweigh the VA examiners' opinions.  

Based on the foregoing, the Board finds that a preponderance of the evidence is in favor of the Veteran's claim for service connection for his left hip osteoarthritis.  Therefore, the Board concludes that service connection for left hip osteoarthritis is warranted.

II. Right Hip and Right Knee

Again, the Veteran has consistently claimed secondary service connection for his right hip and right knee disorders as due to the limp he walks with to compensate for his service-connected left knee injury with arthritis.  Additionally, the Veteran has been diagnosed with degenerative changes of the right knee based on January 1994 and September 2002 X-rays from the Alexandria VAMC, and with degenerative joint disease of the right hip based on September 2007 X-rays taken at the Shreveport VAMC and May 2008 X-rays taken at that VA examination.  Therefore, the only remaining question is if the limp associated with the Veteran's service-connected left knee injury with arthritis has caused or aggravated the degenerative changes to his right hip and right knee.  

VA examinations in September 2002, May 2008, and October 2009 addressed his right knee.  The May 2008 and October 2009 VA examinations additionally addressed the Veteran's right hip.  The September 2002 VA examiner assessed degenerative joint disease of both knees, but like the September 1993 VA examiner, offered no opinion regarding the etiology of this diagnosis.  As discussed above, the May 2008 VA examiner offered a negative medical nexus opinion, but failed to address the documented limp caused by the Veteran's service-connected left knee.  The October 2009 VA examiner offered a negative medical nexus opinion, which the Board has found is based on an inaccurate factual premise.  

The Veteran also submitted a private opinion from Dr. JDD.  In October 2009, Dr. JDD concurred with the September 2002 VA examiner in diagnosing degenerative joint disease of the right knee, and offered the opinion that the Veteran's left knee problems have caused compensation problems in his right knee.  While this opinion is brief, it echoes the August 2009 orthopedic surgery consultation report showing that the Veteran favors his left knee, and that this limp has caused osteoarthritis in the right knee and hips.  

The October 2007 physical therapist's description of the Veteran's limp is the only opinion of record considering all of his risk factors for degeneration of his joints, yet it specifically addresses the left hip.  However, when considered in conjunction with the August 2009 orthopedic surgery consultation report and Dr. JDD's October 2009 opinion, the Board finds that the evidence of record weighs in favor of a finding that that the Veteran is compensating for his service-connected left knee, which has caused degenerative joint disease in the Veteran's right knee and right hip.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (noting the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (finding medical reports must be read as a whole and in the context of the evidence of record).

While the VA examiners' opinions have provided conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over another by providing an adequate statement of reasons or bases.  See Owens, 7 Vet. App. at 433; Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  As discussed above, the September 1993 and September 2002 VA opinions are of no probative value with regard to the nexus between the Veteran's service connected left knee and either his right knee or his hips as they offer no opinion.  The May 2008 VA examination is accorded some probative value; but, that opinion is outweighed by the October 2007 physical therapist's opinion, the August 2009 orthopedic surgery consultation report, and Dr. JDD's October 2009 opinion, as the May 2008 examiner failed to discuss the Veteran's limp.  Further, the October 2009 VA examiner's opinion is accorded no probative value as he relied upon an inaccurate factual premise in reaching his conclusions.  See Reonal, 5 Vet. App. at 461.  

Based on the foregoing, the Board finds that a preponderance of the evidence is in favor of the Veteran's claim for service connection for his right knee and right hip degenerative joint disease.  Therefore, the Board concludes that service connection for right knee and right hip degenerative joint disease is warranted.

III.  Scalp Scar

The Veteran is seeking direct service connection for the scar of an in-service laceration to his scalp.  In a February 2012 statement responding to the RO's VCAA letter and in his May 2016 testimony, he recalled falling off a ladder while painting, hitting his head in the fall, sustaining a concussion, and receiving stitches for the wound.  At the May 2016 hearing, he specified that he received the stitches in sickbay rather than at the hospital, and described the scar left by these stitches as one inch wide by three inches long on the back of his head.  

Initially, the Board notes that the Veteran is competent to describe his in-service injuries and the current scar.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Additionally, a scar, as a skin disorder, may be the type of condition that lends itself to being capable of such lay observations.  See Layno v. Brown, 6 Vet.App. 465, 470 (1994).  Further, the Veteran has stated that this scar has been present since his separation from service, and he is competent to report as much.  Jandreau, 492 F.3d at 1377.  

However, the Board finds that the Veteran's testimony reporting this fall and recalling the stitches he received to treat the wound sustained in that fall is contradicted by the service treatment records, which do not reflect any stitches or other treatment for a head wound.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803 (7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  

At the hearing, he specifically testified as to the need for stitches due to the extent to which head wounds bleed.  The Veteran himself testified that he could not have ignored this head wound due to the bleeding.  The Veteran's STRs appear complete, including treatment for complaints such as muscle stiffness and sore throat; yet, they do not reflect stitches, a head wound, or a concussion sustained from a fall.  

The Board is cognizant that lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the Board can "weigh the absence of contemporaneous medical evidence against the lay evidence of record."  Id. at 1337.     

For the foregoing reasons, the Board finds that the Veteran's reported history of an in-service head wound requiring stitches, is outweighed by the lack of contemporaneous medical evidence in service where such evidence would ordinarily have been recorded.  Accordingly, the Board finds that the Veteran's scar is not related to an in-service injury.  Without an in-service injury, service connection is not warranted.  38 C.F.R. § 3.303(b).  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a right hip disorder is reopened.  

New and material evidence having been submitted, the claim of entitlement to service connection for a left hip disorder is reopened.  

Entitlement to service connection for right hip degenerative joint disease is granted.  

Entitlement to service connection for left hip osteoarthritis is granted.  

Entitlement to service connection for right knee degenerative joint disease is granted.  

Entitlement to service connection for scar on top of the scalp is denied.  



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


